Exhibit 10.5

 

AMENDMENT

TO THE LEASE AGREEMENT (Reg. 39 series 3T)

 

Between

 

FIDIA FARMACEUTICI S.P.A. with headquarters in Abano Terme (PD), via Ponte della
Fabbrica 3/A, Italy, VAT No. 00204260285 (hereinafter “Fidia”)

 

and

 

ANIKA THERAPEUTICS S.r.l. with headquarters in Abano Terme (PD), via Ponte della
Fabbrica 3/B, Italy, VAT No. 03641500289 (hereinafter “Anika”)

 

(hereinafter jointly referred to as the “Parties” and singularly referred to as
a “Party”)

 

WHEREAS

 

On December 30, 2009, Fidia and Anika (formerly FAB S.r.l.) entered into a lease
agreement (the “Agreement”), subsequently amended, regarding the lease of a
certain Property (as defined in the Agreement)

 

In this Amendment, Fidia and Anika establish the following:

 

1)The definitions contained in the Agreement shall have the same meaning in this
Amendment to the Lease Agreement.

 

2)Effective January 1, 2016, the locations leased to Anika are those indicated
in Attachment B to this Amendment to the Lease Agreement, i.e.:

 

(1)portion of the building called F2 (“Building F2 – plans 0008_59 and 0008_02”)
with 155 m2 for warehouse use and 80 m2 for cold storage;

 

(2)portion of the building called “Research Institute” (LR1 – plans 0005 and
0006) with 535 m2 for laboratory use and 1,125 m2 for office use (ground floor
and first floor);

 

3)As of January 1, 2016, the table included in Section 3.1 shall be replaced by
the following table:

 

 

-1-

 

 



Area m2

Monthly rent/m2

 

(Euro)

Monthly rent

 

(Euro)

 

Research Institute (LR1 – plans 0005 and 006 [sic]) – Offices

 

Warehouse (“Building F2 – plan 0008_59”)

 

1,125 14.96 16,830.00 155 5.34 827.70

Warehouse

 

(“Building F2 – plan 0008_02”)

80 14.96 1,196.80

Research Institute

(LR1 – plan 0005) – Research Laboratories

535 17.86 9,555.10 Totals 1,895   28,409.60

 

Therefore, the total amount of rent/month in accordance with the provisions of
Section 3.1 beginning on January 1, 2016, is 28,409.60 euros.

 

4)The other provisions of the Agreement remain unchanged.

 

IN WITNESS WHEREOF, the Parties have signed this Amendment to the Lease
Agreement on

 

Abano Terme, February 26, 2016

 

 

FIDIA FARMACEUTICI S.P.A. ANIKA THERAPEUTICS S.r.l.

 



By:  /s/ Giorgio Foresti   By:   /s/ Charles H. Sherwood   Giorgio Foresti,
Chief Executive Officer     Charles Sherwood, President          



 

 

 

 

-2-

 

